Exhibit 21 SUBSIDIARIES JURISDICTION OF INCORPORATION OR ORGANIZATION AR Management Services, Inc. DE Celadon E-Commerce, Inc. DE Celadon Mexicana, S.A. de C.V. Mexico Celadon Trucking Service, Inc. NJ Celadon Logistics Services, Inc. DE Celadon Trucking Services of Indiana, Inc. IN Celadon Canada, Inc. Ontario, Canada Quality Equipment Leasing, LLC DE Celadon International Corp. DE Servicios de Transportacion Jaguar, S.A de C.V. Mexico TruckersB2B, Inc. DE Truckers Legal Protection, Inc. IN Truckers Insurance and Health Benefit Solutions, LLC AZ Zipp Realty LLC IN Back to Form 10-K
